337 F.2d 414
G. Nicholas MAS, Appellant,v.Henry B. FOWLER and Pepsi-Cola Bottling Co., Inc., ofCharlotte, Appellees.
No. 9399.
United States Court of Appeals Fourth Circuit.
Argued Oct. 8, 1964.Decided Oct. 9, 1964.

G. Nicholas Mas, pro se.
Hunter M. Jones, Charlotte, N.C.  (Jones, Hewson & Woolard, Charlotte, N.C., on brief), for appellees.
Before SOBELOFF, Chief Judge, BRYAN, Circuit Judge, and GORDON, District Judge.
PER CURIAM.


1
The order of dismissal will be affirmed for we find no abuse of discretion by the District Court.


2
At the hearing of the appeal, the appellant, appearing pro se, called attention to circumstances which apparently were not known to the District Judge and which might or might not have influenced the action taken.  Without expressing an opinion as to this, we point out that there is still time under Rule 60(b) Fed.R.Civ.P. for the matters to be inquired into and for relief to be granted in the discretion of the court.


3
Affirmed.